This matter is transferred to the Court of Appeal, Fifth Appellate District, with directions to vacate its decision and reconsider the cause in light of the enactment of Statutes 2018, chapter 153 (Sen. Bill No. 1053 (2017-2018 Reg. Sess.)). (Cf. Carter v. California Dept. of Veterans Affairs (2006) 38 Cal.4th 914, 922-923 & 930, 44 Cal.Rptr.3d 223, 135 P.3d 637 ; Western Security Bank v. Superior Court (1997) 15 Cal.4th 232, 244, 62 Cal.Rptr.2d 243, 933 P.2d 507.) ( Cal. Rules of Court, rule 8.528(d).)